Oo Oo ND WU fF W NY —

wb NY NY NY N NY NY NY NON | FF FF FF F FO Sell OerlUlULhlUDS
oN FO AN BB WH NH |= CO OD eo NHN DH fF WH NY | S&S

Case 3:17-cv-00612-MMD-CBC Document 29 Filed 07/26/19 Page 1 of 4

AARON D. FORD
Attorney General

IAN E. CARR, Bar No. 13840
Deputy Attorney General

State of Nevada

Public Safety Division

100 N. Carson Street

Carson City, Nevada 89701-4717

Tel: (775) 684-1259

E-mail: icarr@ag.nv.gov

Attorneys for Defendants
David Mar and Romeo Aranas

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

DON SAVAGE,
Case No. 3:17-cv-00612-MMD-CBC

Plaintiff,

v. MOTION FOR EXTENSION OF TIME
TO FILE DISPOSITIVE MOTIONS
ARANAS, et al.,

(First Request)
Defendants

 

 

 

Defendants, Dr. David Mar and Dr. Romeo Aranas, by and through counsel, Aaron
D. Ford, Attorney General of the State of Nevada, and Ian E. Carr, Deputy Attorney
General, hereby submit their Motion for Extension of Time to File Dispositive Motions
(First Request). This Motion is based on Federal Rule of Civil Procedure 6(b)(1)(A), the
following Memorandum of Points and Authorities, and all papers and pleadings on file in
this action.

MEMORANDUM OF POINTS AND AUTHORITIES

I. ARGUMENT

Defendants respectfully request a sixty (60) day extension of time out from the
current deadline (August 2, 2019) to file dispositive motions in this case. Defense counsel
is in the process of winding down or transferring most assigned cases, and his last official
day representing the Nevada Department of Corrections (NDOC) in full capacity is July /
‘11

 
oo Oo NN DH OH F&F WY NY —

Nw NO NY NY NO YN NO NYN NO -|- fF FF Fe Fe Ee ESO
ao nN KH AW fk WD NHN = CFG 0 FHF NX DH HH FF WD Nn —-| O&O

 

 

Case 3:17-cv-00612-MMD-CBC Document 29 Filed 07/26/19 Page 2 of 4

31, 2019. Defense counsel requests this extension to ensure that his successor will have
enough time to familiarize himself or herself with the case.

Furthermore, defense counsel submits that this Division has experienced a wave of
recent retirements and departures. Although the Division is depleted, new Deputy
Attorneys General (DAGs) should be arriving in early August to help restore normal
functionality. Defense counsel respectfully requests this extension to accommodate the
new arrivals and the Division during this transition period.

Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as

follows:

When an act may or must be done within a specified time, the
court may, for good cause, extend the time: (A) with or without
motion or notice if the court acts, or if a request is made, before
the original time or its extension expires; or (B) on motion made
after the time has expired if the party failed to act because of
excusable neglect.

Defendants’ request is timely and will not hinder or prejudice Plaintiffs case, but will
allow for a thorough briefing to narrow or eliminate issues in this case. The requested
sixty (60) day extension of time should permit the parties time to adequately research
draft, and submit dispositive motions in this case. Defendants assert that the requisite
good cause is present to warrant the requested extension of time.

M1

Hil

//1

//1

//1

//1

//l

M1

//1

‘Tl

/T1

 

 
oo oN DH We Fe WD NY —

NY NO N NO NO NY NO | FF FF FTF FS Fle le lhlUmelhlUS
BPs RBR TBH FSF Gwe AAA BREwHNKH HH

 

 

Case 3:17-cv-00612-MMD-CBC Document 29 Filed 07/26/19 Page 3 of 4

For these reasons, Defendants respectfully request a sixty (60) day extension of
time from the current deadline to file dispositive motions in this case, with a new
deadline to and including Friday, October 2, 2019.

DATED this 26th day of July, 2019.

AARON D. FORD
Attorney General

By: Lea Loe
IAN E. CARR, Bar No. 13840
Deputy Attorney General

Attorneys for Defendants

SO ORDERED.

DATED: qu LOW

 
  

 

 

 
oOo Oo NHN DO UO F&F WD NH —

NY NO NO NY NO NY NY NN NO —|— F|- | FF FF FF Fe CF Shc S
oN KAO AN Bk WwW NY | Oo 6 OND HH FF Ww NHN =| &

 

 

Case 3:17-cv-00612-MMD-CBC Document 29 Filed 07/26/19 Page 4 of 4

CERTIFICATE OF SERVICE
I certify that I am an employee of the Office of the Attorney General, State of
Nevada, and that on this 26th day of July, 2019, I caused to be served a copy of the
foregoing, MOTION FOR EXTENSION OF TIME TO FILE DISPOSITIVE
MOTIONS (First Request), by U.S. District Court CM/CEF Electronic Filing on:

Don Savage, #1004487
Ely State Prison

P.O. Box 1989

Ely, NV 89301

ne §
An employee of the

Office of the Attorney General

 
